J-S84001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.B. A/K/A                 IN THE SUPERIOR COURT OF
K.J.W., A MINOR                                      PENNSYLVANIA


APPEAL OF: C.L.B., MOTHER

                                                    No. 1590 EDA 2016


                Appeal from the Order Entered April 22, 2016
            In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): 51-FN-386995-2009
                          CP-51-AP-0000299-2016
                          CP-51-DP-0000155-2014


BEFORE: OLSON, SOLANO and FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                         FILED JANUARY 23, 2017

      Appellant, C.L.B. (Mother), appeals from the order entered on April 22,

2016, which terminated her parental rights to K.B., a minor born in January

2014. We affirm.

      We quote the trial court’s summary of the relevant factual and

procedural history in this case.

      The child, K.B. was born [i]n January [], 2014.

      On January 7, 2014, [the Department of Human Services of the
      City of Philadelphia (DHS)] received a General Protective
      Services [report (GPS report)] alleging [Mother] tested positive
      for cocaine, benzodiazepines and phencyclidine at [K.B.’s]
      birth[.] [K.B.] tested positive for cocaine at birth. The report
      was substantiated.

      On January 10, 2014, DHS visited [Mother’s] home and
      determined that the condition of the home was inappropriate to
      care for the child. The home had missing walls and holes in the
      ceiling. Furthermore, a [portion] of the staircase was missing.


* Former Justice specially assigned to the Superior Court.
J-S84001-16


      On January 17, 2014, the day [K.B.] was to be released from the
      hospital, DHS obtained an Order of Protective Custody (OPC) for
      K.B. [Thereafter], [t]he child was placed in foster care.

      A shelter care hearing was held on December 27, 2013 before [a
      hearing master]. [The master] lifted the OPC and ordered the
      temporary commitment of K.B. to the care and custody of DHS.

      On January 28, 2014, an adjudicatory hearing was held before
      the [trial court]. [The court] adjudicated K.B. dependent and
      committed him to the care and custody of DHS.

      The matter was listed on a regular basis before [various judges]
      pursuant to [the Juvenile Act, 42 Pa.C.S.A. § 6351], and
      evaluated for the purpose of determining or reviewing the
      permanency plan [for K.B.]. [Between January 2014 and April
      2016, the court conducted periodic review hearings in this
      matter.]

      [On March 31, 2016, DHS filed a petition to terminate Mother’s
      parental rights to K.B.]       On April 22, 2016, a [hearing to
      terminate Mother’s parental rights was held.] The [c]ourt found
      by clear and convincing evidence that [M]other’s parental rights
      [with respect to] K.B. should be terminated pursuant to [the
      Adoption Act, 23 Pa.C.S.A. §§ 2511(a)(1), (a)(2), (a)(5), (a)(8),
      and (b).] Furthermore, the [c]ourt held it was in the best
      interest of the child that the goal be changed to adoption.

      [On May 23, 2016, Mother filed a timely notice of appeal
      together with a concise statement of errors complained of on
      appeal. See Pa.R.A.P. 1925(a)(2). Mother’s timely concise
      statement challenged the sufficiency of the evidence establishing
      grounds for involuntary termination of Mother’s parental rights,
      as well as the court’s decision to change K.B.’s permanency goal
      from reunification to adoption. The trial court issued its opinion
      on June 23, 2016.]

Trial Court Opinion, 6/23/16, at 1-2.

      On appeal, Mother asks us to review the following issues:

      Whether the trial court’s ruling to involuntarily terminate
      [Mother’s] parental rights to her son, K.B., was not supported by


                                    -2-
J-S84001-16


      clear and convincing       evidence    establishing   grounds   for
      involuntary termination?

      Whether the trial court’s decision to change K.B.’s permanency
      goal from reunification to adoption was not supported by clear
      and convincing evidence that such decision would best protect
      the child’s needs and welfare?

Mother’s Brief at 5.

      In her first issue, Mother challenges the sufficiency of the evidence to

support the trial court’s termination of her parental rights.

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so clear, direct, weighty[,] and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue. It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

      We review a trial court’s decision to involuntarily terminate
      parental rights for an abuse of discretion or error of law. Our
      scope of review is limited to determining whether the trial court’s
      order is supported by competent evidence.

In re Adoption of G.L.L., 124 A.3d 344, 346 (Pa. Super. 2015) (internal

quotation marks and citations omitted).

      The trial court terminated Mother’s parental rights under 23 Pa.C.S.A.

§§ 2511(a)(1),(a)(2),(a)(5) and (a)(8), and (b). This Court may affirm the

trial court’s decision regarding the termination of parental rights with regard

to any one subsection of section 2511(a). See In re B.L.W., 843 A.2d 380,


                                      -3-
J-S84001-16


384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

We focus our attention on section 2511(a)(2) along with section 2511(b).

Those statutory provisions provide that:

     (a) General rule.-The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                ***

     (2) The repeated and continued incapacity, abuse, neglect or
     refusal of the parent has caused the child to be without essential
     parental care, control or subsistence necessary for his physical
     or mental well-being and the conditions and causes of the
     incapacity, abuse, neglect or refusal cannot or will not be
     remedied by the parent.

                                ***

     (b) Other considerations.--The court in terminating the rights of
     a parent shall give primary consideration to the developmental,
     physical[,] and emotional needs and welfare of the child. The
     rights of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing[,] and medical care if found to be beyond the
     control of the parent.

23 Pa.C.S.A. § 2511.

     The focus in terminating parental rights under section 2511(a) is on

the parent, but, under section 2511(b), the focus is on the child.        In re

Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super. 2008) (en banc). As

this Court explained:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A.
     § 2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect[,] or refusal;
     (2) such incapacity, abuse, neglect[,] or refusal has caused the
     child to be without essential parental care, control[,] or

                                    -4-
J-S84001-16


     subsistence necessary for his physical or mental well-being; and
     (3) the causes of the incapacity, abuse, neglect[,] or refusal
     cannot or will not be remedied. The grounds for termination due
     to parental incapacity that cannot be remedied are not limited to
     affirmative misconduct. To the contrary, those grounds may
     include acts of refusal as well as incapacity to perform parental
     duties.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal

quotation marks and citation omitted).

     Mother argues that she completed many of her case plan objectives

and that she regularly maintained loving and nurturing parental contacts

with K.B. Specifically, Mother points out that she: 1) made two-thirds of

her scheduled visits with K.B.; 2) offered legitimate reasons for failing to

attend scheduled visits that she missed; 3) obtained appropriate housing

throughout the proceedings before the trial court; 4) attended random drug

screens and tested negative; 5) sustained herself throughout the duration of

this case without financial assistance from DHS.      Mother’s Brief at 17.

Mother also notes that DHS’ witness conceded that Mother loved her son

very much.     See id.   Under these circumstances, Mother asserts that her

desire to comply with DHS case objectives, her wish to maintain a parental

relationship with her son, and her efforts to seek reunification should

overcome the trial court’s assessment that clear and convincing evidence

demonstrated Mother’s continued neglect of her parental responsibilities.

We disagree.




                                    -5-
J-S84001-16


      A parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. In re A.L.D., 797 A.2d

326, 337 (Pa. Super. 2002). A parent’s vow to cooperate, after a period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. Id. at 340. Moreover, a

parent’s limited success with services designed to remedy barriers to

effective parenting may support termination under § 2511(a)(2). See In re

B.L.W., 843 A.2d 380, 385 (Pa. Super. 2004), appeal denied, 863 A.2d

1141 (Pa. 2004). Termination of parental rights pursuant to § 2511(a)(2)

may be predicated upon either incapacity or refusal to perform parental

duties. In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

      Contrary to Mother’s factual contentions, the trial court made the

following findings of fact:

      In the instant case, [Mother] did not complete her Family
      Service Plan (FSP) objectives. The Community Umbrella Agency
      (CUA) social worker testified that [Mother’s] FSP goals were: 1)
      to go to the Clinical Evaluation Unit of the [c]ourt for random
      drug screens; 2) to complete drug and alcohol treatment; 3) to
      complete mental health treatment; 4) to maintain visits with the
      child; and, 5) to obtain suitable housing. N.T., 4/22/16, at 41.
      [Mother] did not comply with the random drug screens. N.T.,
      4/22/16, at 22. Furthermore, [Mother] did not complete drug
      and alcohol treatment. N.T., 4/22/16, at 19-21. Moreover,
      [Mother] did not complete mental health treatment.           N.T.,
      4/22/16, at 23. Lastly, [Mother] was not consistent with her
      visits with the child. She attended [14] out of [21] visits. N.T.,
      4/22/16, at 24.




                                    -6-
J-S84001-16


Trial Court Opinion, 6/23/16, at 3. Since the assessments of the trial court

find support in the record, we discern no abuse of discretion in the court’s

conclusion that termination was appropriate under § 2511(a)(2).

      Having determined that the agency established § 2511(a)(2) by clear

and convincing evidence, we next turn to whether section 2511(b) was

satisfied by clear and convincing evidence.

      If the grounds for termination under [section 2511(a)] are met,
      a court shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The
      emotional needs and welfare of the child have been properly
      interpreted to include intangibles such as love, comfort, security,
      and stability. [Our Supreme Court has] held that the
      determination of the child’s needs and welfare requires
      consideration of the emotional bonds between the parent and
      child. The utmost attention should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal quotation marks and

citations omitted).

      Mother argues that the trial court failed “to give primary consideration

to the developmental, physical, and emotional needs and welfare of the child

as required by the Adoption Act, 23 Pa.C.S.A. § 2511(b), to support

termination[.]” Mother’s Brief at 23. Again, we disagree.

      We are guided by the following principles in assessing the termination

of parental rights under § 2511(b).

      Before granting a petition to terminate parental rights, it is
      imperative that a trial court carefully consider the intangible
      dimension of the needs and welfare of a child—the love, comfort,
      security, and closeness—entailed in a parent-child relationship,
      as well as the tangible dimension. In re Matsock, 611 A.2d

                                      -7-
J-S84001-16


      737, 747 (Pa. super. 1992). “Continuity of relationships is also
      important to a child, for whom severance of close parental ties is
      usually extremely painful.” In re William L., 383 A.2d 1228,
      1241 (Pa. 1978). The trial court, “in considering what situation
      would best serve the [child's] needs and welfare, must examine
      the status of the natural parental bond to consider whether
      terminating the natural [parent’s] rights would destroy
      something in existence that is necessary and beneficial.” In re
      P.A.B., 570 A.2d 522, 525–26 (Pa. Super. 1990), appeal
      dismissed, 607 A.2d 1074 (Pa. 1992).

In re C.S., 761 A.2d 1197, 1202 (Pa. Super. 2000).

      There was ample evidence in this case to support the trial court’s

conclusion that termination of Mother’s parental rights was in the best

interest of K.B. under § 2511(b). The trial court’s bonding analysis was as

follows:

      In the instant matter, the DHS social worker testified that the
      child is bonded with his foster mother.       The child is very
      comfortable in the foster home. The interaction between the
      foster mother and the child is very “maternal and loving.” N.T.,
      4/22/16, at 28. The foster mother takes care of all of the child’s
      daily needs. N.T., 4/22/16, at 28. The CUA social worker also
      testified that the child is bonded with the foster mother. He
      further testified that the child does not share the same
      parent-child bond with [Mother]. N.T., 4/22/16, at 45. The
      testimony indicated that the child would not suffer long-term
      harm if [Mother’s] rights were terminated. N.T., 4/22/16, at 16.
      Furthermore, it would be in the best interest of the child if
      [Mother’s] parental rights were terminated and the child is freed
      for adoption. N.T., 4/22/16, at 29 and 45.

      Lastly, the [trial c]ourt found that [Mother’s] testimony was not
      credible. N.T., 4/22/16, at 64.

Trial Court Opinion, 5/23/16, at 5.

      Our review of the certified record confirms support for the trial court’s

determination that clear and convincing evidence supported the agency

                                      -8-
J-S84001-16


petition   for    involuntary     termination    under   § 2511(a)(2)   and   (b).1

Accordingly, we affirm.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2017




____________________________________________


1
  Our disposition of Appellant’s first claim moots the second issue raised in
this appeal.



                                           -9-